Title: From George Washington to Ralph Pomeroy, 16 April 1781
From: Washington, George
To: Pomeroy, Ralph


                        
                            Sir
                            Head Quarters New Windsor 16th April 1781.
                        
                        Your favors of the 8th 11th and 14th reached me last Evening—From the good disposition shewn by the Governor
                            and Council and from your own exertions I flatter myself we shall have a considerable quantity of the salt provision
                            brought forward immediately.
                        Should the letter of which you inclosed me a Copy have fallen into the hands of the enemy, it will only
                            inform them of what they very well knew before, the distressed state of our finances. I am &c.

                    